Citation Nr: 1217347	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include neuropathy, gout, and pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986 and from December 1990 to June 1991.  The Veteran served in the Persian Gulf from December 1990 to January 1991 and from February 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which declined to reopen the Veteran's previously denied claim for service connection for pain and swelling of both feet on the basis that the evidence submitted in support of the claim was not new and material.  

In December 2005, the Veteran submitted notice of disagreement (NOD) and characterized his claim as service connection for neuropathy of the lower extremities.  In consideration of new medical evidence received, the December 2007 statement of the case (SOC) and April 2009 supplemental statement of the case (SSOC) recharacterized the claim as service connection for a bilateral foot condition diagnosed as neuropathy and pes planovalgus.

In October 2009, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge.

In November 2009, the Board reopened the Veteran's claim for service connection for a bilateral foot disability and remanded the matter to the RO for the purpose of obtaining additional evidence and providing the Veteran with a VA examination.  In March 2011, the Board remanded the claim a second time to obtain an etiological opinion on all of the Veteran's diagnosed bilateral foot disabilities.  

The Board also recharacterized the Veteran's claim to include a theory of entitlement for service connection for a bilateral foot disability as due to undiagnosed illness resulting from service in the Persian Gulf War.  In a March 2012 post-remand brief, the appellant's representative asserted that the Veteran's bilateral foot pain was a manifestation of undiagnosed illness resulting from service in the Persian Gulf War.  However, as discussed below, the Veteran is diagnosed with neuropathy, pes planus, and gout, and these symptoms have been found to be related to service on the basis of continuous symptomatology.  As such, there is no need to address the issue of whether the Veteran's bilateral foot pain is a manifestation of undiagnosed illness resulting from service in the Persian Gulf War.  For that reason, the Board does not address this theory of entitlement in this decision.


FINDING OF FACT

The Veteran's bilateral foot disability, diagnosed as neuropathy, gout, and pes planus, was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral foot disability, diagnosed as neuropathy, gout, and pes planus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for bilateral foot disability, diagnosed as neuropathy, gout, and pes planus.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's November 2009 and March 2011 Remand orders is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran's contends that his bilateral foot disability, diagnosed as neuropathy, gout, and pes planus, began in 1991 during his active duty service in the Persian Gulf.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The nexus requirement for continuity of symptomatology is not equivalent to the nexus requirement for service connection, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  However, as any present disability is not necessarily related to any continuous symptomatology, competent lay or medical evidence must show a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  A layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Specifically, the a layperson is competent to report symptoms of pain.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

If evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington, 19 Vet. App. at 367-68; Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records from the Veteran's first period of service show reports of bilateral foot pain, calluses, and tenderness treated with foot soaks in February and March of 1982.  There are no records of treatment for foot pain in the Veteran's for the Veteran's later periods of active service in the Persian Gulf, but the Veteran has consistently stated that he went to the clinic in Saudi Arabia for foot pain during service in 1991.  Furthermore, there do not appear to be any medical records for the Veteran's Persian Gulf service in the claims folder.  As the Veteran is competent to testify to his bilateral foot pain and to relate seeking treatment for foot pain in service, and his consistent testimony weighs in favor of his credibility, bilateral foot pain during service in the Persian Gulf is established.  Washington, 19 Vet. App. at 368; Gardin, 613 F.3d at 1379-1380.

Private medical records from June 1998 show that the Veteran complained of a 5 to 6 year history of swelling and itching of the feet with occasional pain in the heels.  He was diagnosed with probable plantar fasciitis, subsequently revised to possible gout in October 1998.  In February 2000, the Veteran reported foot trouble and swollen joints on his Report of Medical History.  X-rays were taken at the VA in May 2003 and were found to be normal.  In June 2004, magnetic resonance imaging (MRI) showed an element of pes planus and an impression of "pes planus/flatfoot deformity suggested with no other significant findings definitely identified."  Mild degenerative changes were seen involving the first metatarsophalangeal joint.  In February 2005, the Veteran had an electromyogram (EMG) and nerve conduction study (NCS), and a subtle abnormality of prolonged bilateral sural sensory latencies was shown.  The physician determined that his symptoms were consistent with neuropathy, but atypical.  In May 2005, the physician provided a conclusive diagnosis of sensory neuropathy.

In March 2010, the VA examiner diagnosed the Veteran with pes planus and symptomatic gout.  In May 2011, a second VA examiner diagnosed the Veteran with neuropathy, gout, and pes planus.  Although a private physician thought the Veteran might possible have gouty arthritis as shown by raised uric acid levels in March 2007, the examiner determined that the degenerative changes seen at the first metatarsophalangeal joint were not the sort of significant erosions or cystic changes that would indicate gouty arthritis.  Therefore, upon review of the all of the relevant medical evidence of record, the Board finds that the Veteran has current diagnoses of bilateral neuropathy of the feet, gout, and bilateral pes planus.  

Neither VA examiner was able to resolve the etiology of the Veteran's foot disorders without resort to speculation due to the lack of medical evidence showing treatment for any of the specific diagnosed conditions in service, and there are no other medical opinions of record.  The May 2011 examiner noted that the Veteran reported and sought treatment for symptoms similar to his currently diagnosed symptoms since discharge.  The Veteran has consistently asserted that he has had continuous symptoms of foot pain since service.  His private physician noted that he reported episodes of pain and swelling in his feet for the last 10 years in January 2005.

In January 2005 and March 2007, the Veteran reported unexplained foot pain for approximately the past 10 years.  At his October 2009 hearing, he explained that he had pain in swelling in Saudi Arabia and when he returned from Saudi Arabia, but tried to tolerate the symptoms before finally seeking treatment.  The Veteran also stated that he was worried about remaining medically qualified for the Reserves as his civilian job was dependent on his continuing Reserve service.  In December 2009, the Veteran's spouse submitted a statement and asserted that he immediately began complaining of pain and swelling in both feet upon his return from service.  Both VA examiners listed 1991 as the date of onset of foot pain.

The Veteran is competent to testify to his symptoms of continuous pain and swelling, and his statements are credible as they are reasonably internally consistent and consistent with the findings of the VA examiner.  See Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 345-47.  Furthermore, the May 2011 VA examiner linked the Veteran's continuous symptoms to the symptoms of his currently diagnosed pes planus, neuropathy, and gout.

Therefore, in weighing the probative value of the evidence of record showing a current diagnoses of pes planus, neuropathy, and gout; onset of bilateral foot pain and swelling in service; continuous symptoms of bilateral foot pain and swelling since service, and medical evidence linking those continuous symptoms to the currently diagnosed symptoms, and resolving any doubt in favor of the Veteran, the Board finds that service connection for a bilateral foot disability, to include pes planus, neuropathy, and gout, is warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a bilateral foot disability, to include pes planus, neuropathy, and gout, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


